Citation Nr: 0327833	
Decision Date: 10/16/03    Archive Date: 10/28/03

DOCKET NO.  96-22 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.  

2.  Entitlement to a 10 percent disability rating for 
multiple noncompensable service-connected disabilities for 
the period from March 15, 1995 to June 10, 1999.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and friend



ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from October 1972 
to August 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida.  In that decision, the RO, in pertinent 
part, denied the issues of entitlement to service connection 
for a low back disability and for tinnitus and entitlement to 
a 10 percent disability rating for multiple noncompensable 
service-connected disabilities.  

Following receipt of notification of the decision, the 
veteran perfected a timely appeal with respect to these 
claims.  In October 1998, the Board remanded the issues to 
the RO for further development.  Thereafter, by an April 2001 
rating action, the RO continued to deny service connection 
for a low back disability.  In addition, the RO granted 
service connection for tinnitus and assigned a 10 percent 
evaluation to this disorder, effective from June 10, 1999.  
Also, the RO denied a 10 percent evaluation based on multiple 
noncompensable service-connected disabilities for the period 
from March 15, 1995 to June 10, 1999.  


REMAND

Initially, the Board notes that there was a substantial 
change in the law during the pendency of the veteran's 
appeal.  Specifically, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act (VCAA).  
See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  In 
particular, this law redefines the obligations of VA with 
respect to the duty to notify and to assist.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment but not yet final as of that date.  VCAA, Pub. L. 
No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  See also, 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003).  

Specifically, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and to 
complete his/her claim(s).  38 U.S.C.A. §§ 5102 and 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); and Charles 
v. Principi, 16 Vet. App. 370 (2002).  Such notification 
includes informing the veteran and his/her representative of 
the VCAA, the criteria used to adjudicate the appealed 
claim(s), the type of evidence needed to substantiate the 
issue(s), as well as the specific type of information 
necessary from the veteran.  

In addition, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his/her claim(s).  This 
particular duty includes the responsibility of obtaining all 
available service medical records and relevant post-service 
treatment records adequately identified by the veteran as 
well as the scheduling of the veteran for pertinent VA 
examinations.  

Specifically, according to the service medical records in the 
present case, in August 1978, the veteran sought treatment 
for complaints of back problems.  He reported that, on the 
previous day, he had been pushing a lawnmower when he felt 
that he had pulled a muscle in his back.  That night, he put 
heat on his back, which resulted in a decrease in pain as 
well as an increase in movement.  The next morning, he stated 
that he played volleyball, and his back began to hurt again.  
He then sought medical treatment.  A physical examination 
demonstrated normal gait and posture, full active range of 
motion, mild spasm of the right lumbar paravertebral muscles.  
The examining physician provided an impression of myalagia.  
Recommendations included heat and rest.  

Relevant post-service medical records reflect treatment for, 
and evaluation of, chronic low back pain with radiculopathy 
between April 1995 and November 1998.  According to these 
reports, magnetic resonance imaging (MRI) completed on the 
veteran's lumbar spine in July 1995 showed degenerative disc 
disease at L4-L5 and L5-S1 with posterior disc bulges at both 
of these levels.  MRI subsequently completed in February 1996 
showed an L4-L5 central disc extrusion extending inferiorly 
(which was found to be possibly impinging upon the right S1 
nerve root) as well as right para-central disc protrusions at 
L5-S1, which were displacing the right S1 nerve root just 
before it exited the neural foramina.  A March 1996 record 
included the finding of herniated nucleus pulposus at L4-L5 
and L5-S1.  X-rays taken of the veteran's lumbar spine in 
November 1998 reflected disc space narrowing at L4-L5 and at 
L5-S1 as well as minimal hypolordosis with levoscoliosis of 
the lumbar spine consistent with degenerative disc disease.  

Further review of the claims folder indicates that the 
veteran has not been accorded a pertinent VA examination with 
regard to his low back claim during the current appeal.  In 
view of the in-service treatment for myalagia of the low back 
as well as the post-service medical evidence of degenerative 
disc disease at L4-L5 and L5-S1 and herniated nucleus 
pulposus at L4-L5 and L5-S1, the Board concludes that the 
veteran should be accorded a VA orthopedic examination to 
determine the nature, extent, and etiology of his current low 
back disability.  

Further, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit Court) invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C. § 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Federal Circuit Court found that the 
30-day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, since this 
case is being remanded for additional development or to cure 
a procedural defect, the RO must take this opportunity to 
inform the appellant that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.  

Moreover, as the Board noted in the Introduction portion, the 
RO, by the April 2001 rating action, granted service 
connection for tinnitus and awarded a 10 percent evaluation 
to this disability, effective from June 10, 1999.  
Approximately two weeks later in May 2001, the RO notified 
the veteran of this denial.  Thereafter, in a statement 
received in December 2001, the veteran's representative 
expressed his belief that a compensable disability rating for 
the service-connected tinnitus was warranted prior to 
June 10, 1999.  

The Board construes this statement as an expression of 
disagreement with the April 2001 assignment of June 10, 1999 
as the effective date of the grant of service connection, and 
award of a 10 percent disability evaluation, for tinnitus.  
Thus, the representative's December 2001 statement represents 
a timely notice of disagreement with the April 2001 
assignment of June 10, 1999 as the effective date for the 
grant of service connection, and award of a 10 percent 
disability evaluation, for tinnitus.  See, 38 C.F.R. §§ 
20.201, 20.300, 20.302 (2003).  However, a statement of the 
case regarding this earlier effective date issue has not been 
issued.  As such, a remand is required to accord the RO such 
an opportunity.  See, Manlincon v. West, 12 Vet. App. 328 
(1999).  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:  

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent. 

2.  The RO should ask the veteran to 
provide a list (including dates and 
locations) of all non-VA health care 
providers who have rendered low back 
treatment to him since his separation 
from service in August 1980.  After 
furnishing the veteran the appropriate 
release forms, obtain the complete 
clinical records from each health care 
provider identified by the veteran that 
have not been previously procured and 
associated with the claims folder.

3.  In addition, the RO should obtain the 
veteran's complete clinical records 
relating to low back treatment from the 
Pensacola VA Outpatient Clinic since 
November 1998 and from the Gainesville VA 
Hospital since October 1996.  

4.  Following completion of the above 
development, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA orthopedic examination to 
determine the nature, extent, and 
etiology of any low back disability that 
he may have.  The claims folder must be 
made available to the examiner in 
conjunction with the examination.  Any 
testing deemed necessary, including 
x-rays, should be performed.  

The examiner should obtain from the 
veteran his detailed clinical history.  
All pertinent low back pathology found on 
examination should be noted in the report 
of the evaluation.  

After reviewing the veteran's claims 
folder as well as interviewing and 
examining him, the examiner should 
specifically state whether the veteran 
has a diagnosed low back disability.  If 
so, the examiner should then express an 
opinion as to whether the diagnosed low 
back disability is at least as likely as 
not related to, or caused by, the 
in-service episode of treatment for a 
myalagia of the low back in August 1978.  

5.  Thereafter, the RO should 
re-adjudicate the issues of entitlement 
to service connection for a low back 
disability and entitlement to a 
10 percent disability rating for multiple 
noncompensable service-connected 
disabilities for the period from 
March 15, 1995 to June 10, 1999.  If the 
decision remains in any way adverse to 
the veteran, he and his representative 
should be provided with a supplemental 
statement of the case.  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on the 
claims for benefits, to include the 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal as well as a summary of the 
evidence received since the issuance of 
the supplemental statement of the case in 
April 2001.  An appropriate period of 
time should be allowed for response.  

6.  Additionally, the RO should furnish 
the veteran and his representative a 
statement of the case regarding the issue 
of entitlement to an effective date 
earlier than June 10, 1999 for the grant 
of service connection, and award of a 
10 percent rating, for tinnitus and 
should inform them of the requirements 
necessary to perfect an appeal.  
38 C.F.R. § 19.26 (2003).  If and only if 
the veteran perfects his appeal by timely 
submitting a substantive appeal, this 
issue should be returned to the Board for 
further appellate review.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2002) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.  



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  



